Order entered July 11, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-11-00678-CV

                                  JOANN PHILLIPS, Appellant

                                              V.

     METROPOLITAN LIFE INSURANCE COMPANY & VERIZON EMPLOYEE
                         BENEFITS, Appellees

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-10-06957-B

                                          ORDER
       The above-styled case was submitted to a panel consisting of Justices Morris, Francis,

and Murphy. Before the Court is appellant’s July 5, 2013 opposed motion for the Chief Justice

to designate two Justices to fill vacancies from retirements of Justices Morris and Murphy, for

purposes of considering appellant’s motion for rehearing and, presumptively, appellees’ July 6,

2013 response as well as appellant’s July 10, 2013 reply to appellees’ response. Because Justice

Morris retired between the submission of this case and issuance of the opinion and judgment, the

opinion and judgment were issued with the remaining panel members, Justices Francis and

Murphy. See TEX. R. APP. P. 41.1(a). Justice Murphy then resigned from the Court before the

motion for rehearing was filed.
       Consequently, on its own motion, the Court considered the motion for rehearing en banc

and determined the motion for rehearing was without merit.       See TEX. R. APP. P. 49.7.

Accordingly, we DENY appellant’s July 5, 2013 motion for the Chief Justice to designate two

Justices to panel to fill vacancies from retirements of panel members to consider appellant’s

motion for rehearing.


                                                  /s/    CAROLYN WRIGHT
                                                         CHIEF JUSTICE